Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment has been considered and entered for the record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s amendments overcomes the rejection under 35 U.S.C. 102(e) and the rejections under Obvious-Type Double Patenting.  

Reasons for Allowance
Claims 1-8 are allowed.  
The following is an examiner’s statement of reasons for allowance: For claim 1, the prior art fails to teach or fairly suggest a method for performing a droplet-based assay that includes the following steps of partitioning a sample-containing mixture to form  droplets each encapsulated by an immiscible liquid, collecting the droplets in a chamber such that the 
The closest prior art is Knight et al. (US 2009/0143233 A1) which discloses a system for performing real-time PCR on droplets, but differs from the instant claim regarding the partitioning of the droplets and forming a two-dimensional packed arrangement of the droplets as a monolayer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799